Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a divisional of 15/130,694, now issued as US Patent 10,221,408, which is a continuation of 13/576,625, now abandoned, which is a 371 of PCT/US11/23534.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
 	Claims 76, 109, 112-125, and 127 are pending. 

Response to Arguments
 	Applicant’s amendment and arguments filed on October 26, 2020 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   
 Claim Rejections - 35 USC § 112
 
Claim 108 has been cancelled.  Therefore, the rejection of claim 108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

Claim Rejections - 35 USC § 102

In view of the amendment of the claim 76, the rejection of claim(s) 76, 108-109, 111-119, 121-125, and 127 under pre-AIA  35 U.S.C. 102(b) & 102(e) (US 2008/0008695) or 102(a) and 102(e) (US 7,534,595) as being anticipated by Vellard has been withdrawn.
In view of the amendment of the claim 76, the rejection of claim(s) 76, 108-109, 111-125, and 127 is/are rejected under pre-AIA  35 U.S.C. 102(a) (US 2009/0047265, US Patent 7,537,923, and US Patent 7,560,263 and 102(e) (US 2009/0047265, US Patent 7,537,923, US Patent 7,560,263, and US Patent 7,790,433)   as being anticipated by Kakkis has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 76, 109, 112-125, and 127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vellard (US 2008/0008695 – form PTO-1449 or US Patent 7,534,595 – form PTO-1449, US 2008/0008695 is used for specific portions of Vellard) and Yoshida (US 6,967,097 – cited previously on form PTO-892).
Vellard discloses a method of reducing blood phenylalanine concentration in a patient with PKU by administering a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week and (b) subcutaneously administering said peglyated AvPal at a titration dosage in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient ([0030], [0177]-[0190], and [0335]).  Regarding the AvPAL variant of SEQ ID NO:1 recited in claim 76, the AvPal of Vellard has 100% sequence identity to the AvPAL of SEQ ID NO:11 of the instant application (see the sequence alignment below).  Regarding the dosages of claim 76(a) and (b), Vellard discloses dosages of the pegylated AvPAL to 
Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage regimen, which equates to a maintenance dosage (Column 38, lines 51-68), which would encompass assessing PKU levels. It would have been well within the knowledge of one having ordinary skill in the art to administer the maintenance dosage of AvPAL to about 24-40 weeks depending on the blood Phe levels of the subject.

Therefore, the above references render claims 76, 109, 112-125, and 127 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.    
Applicant argues that since claim 76 has been amended to incorporate the limitations of claims 108 and 111 and Vellard fails to disclose induction dosage of 4-8 weeks and a titration dosage of 4-8 weeks, the claims are not obvious over Vellard and Yoshida.  This is not found persuasive.  Even though Vellard does not explicitly disclose administering the claimed induction dosages of about 4-8 weeks, titration dosages of 4-
Applicant argues that Vellard’s suggestion of administration of pegylated AvPAL variant “for a minimum, but not necessarily limited to, 24 weeks” teaches away from administration of an induction dose and titration does for less than 24 weeks, such as 8-16 weeks as claimed.  This is not found persuasive.  Vellard’s suggestion of 24 weeks is for the whole length of the clinical evaluation, which includes an induction dosage period, titration dosage period, and a maintenance dosage period. 
Applicant’s argument of Examiner’s characterization of “up to 24 weeks” is moot since the 102 rejection is withdrawn. 

Hence the rejection is maintained.

Claim(s) 76, 109, 112-125, and 127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kakkis (US 2009/0047265 – form PTO-1449 or US Patent 7,537,923, US Patent 7,560,263, or US Patent 7,790,433 – form PTO-1449, US 2009/0047265 is used for specific portions of Kakkis) and Yoshida (US 6,967,097 – cited previously on form PTO-892).

Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL 
  	Therefore, combining the teachings of Kakkis and Yoshida, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify the method of Kakkis by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration depending on the blood Phe levels of the subject.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Kakkis and Yoshida both disclose a method of reducing blood phenylalanine concentration in a patient having PKU and Yoshida discloses dosage levels of PAL in human patients and that refinement of the frequency/dosage of the administration of PAL is done routinely by a skilled practitioner without undue experimentation.  
Therefore, the above references render claims 76, 109, 112-125, and 127 prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 76, 109, 112-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,221,408 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-125, and 127 of the instant application and claims 1-18 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.   
A method of reducing blood phenylalanine concentration in a patient with PKU comprising of induction dosages of about 4-8 weeks, titration dosages of 4-8 weeks, and maintenance dosages for about 24-40 weeks by administering a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal twice, four times, or seven times per week daily to a patient weight 2.5 kg equates to an administration of 5 mg to 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of using the AvPAL described in the reference patent (Columns 8, 15, and 29-41).  The method of reducing blood phenylalanine concentration in a patient with PKU comprising of an induction, titration, and maintenance dosage are a contemplated utility of the pegylated AvPAL of the claims of the reference patent.
Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage regimen, which equates to a maintenance dosage (Column 38, lines 51-68), which would encompass assessing PKU levels. It would have been well within the knowledge of one having ordinary skill in the art to administer the maintenance dosage of AvPAL to about 24-40 weeks depending on the blood Phe levels of the subject.

Therefore, the conflicting claims are not patentably distinct from each other. 

Claims 76, 109, 112-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7,534,595 in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-125, and 127 of the instant application and claims 1-34 of the reference patent are both Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU for at least 24 weeks comprising of an induction, titration, and maintenance period by administering a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal twice, four times, or seven times per week daily to a patient weight 2.5 kg equates to an administration of 5 mg to 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of using the AvPAL described in the reference patent ([0028]-[0030], [0032], [0041],  [0175]-[0190], [0228]-[0231] and [0335]).  The method of reducing blood phenylalanine concentration in a patient with PKU comprising of an induction, titration, and maintenance dosage are a contemplated utility of the pegylated AvPAL of the claims of the reference patent.
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida 
Therefore, claims 76, 109, 112-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-34 of the reference patent.  It would have been obvious to modified claims 1-34 of the reference patent by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida disclsoes a method of reducing blood phenylalanine concentration in a patient having PKU, dosage levels of PAL in 
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter. 


Claims 76, 108-109, 111-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,537,923 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 108-109, 111-125, and 127 of the instant application and claims 1-9 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU by administering a pegylated AvPAL variant for at least 24 weeks comprising of an induction, titration, and maintenance period  by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal seven times per week daily to a patient weight 2.5 kg equates to an administration of 17.5 mg) in the event that the initial 
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage regimen, which equates to a maintenance dosage (Column 38, lines 51-68), which would encompass assessing PKU levels. It would have been well within the knowledge 
Therefore, claims 76, 109, 112-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-9 of the reference patent.  It would have been obvious to use the pegylated AvPAL of the reference patent in reducing PKU in a subject by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida discloses a method of reducing blood phenylalanine concentration in a patient having PKU, dosage levels of PAL in human patients, and that refinement of the frequency/dosage of the administration of PAL is done routinely by a skilled practitioner without undue experimentation.
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Claims 76, 109, 112-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,560,263 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-125, and 127 of the instant application and claims 1-26 of the reference patent are both directed to a method of for reducing blood phenylalanine concentration in a patient by administering an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU by administering for at least 24 weeks comprising of an induction, titration, and maintenance period a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal seven times per week daily to a patient weight 2.5 kg equates to an administration of 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of the method of the reference patent are specific embodiments of the method of the reference patent (see US 2009/0047265-  [0027], [0030], [0035], [0060]-[0061], [0125], [0157] [0144], [0146], [0193], [0279]-[0289], [0308], and [0322]).   
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is 
Therefore, claims 76, 109, 112-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-26 of the reference patent.  It would have been obvious to modify claims 1-26 of the reference patent by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida and the reference patent 
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.


 Claims 76, 109, 112-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,790,433 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-125, and 127 of the instant application and claims 1-6 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU by administering for at least 24 weeks comprising of an induction, titration, and maintenance period a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration 
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage 
Therefore, claims 76, 109, 112-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-6 of the reference patent. It would have been obvious to use the pegylated AvPAL of the reference patent in reducing blood phenylalanine concentration in a patient with PKU by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida discloses a method of reducing blood phenylalanine concentration in a patient having PKU, dosage levels of PAL in human patients, and that refinement of the frequency/dosage of the administration of PAL is done routinely by a skilled practitioner without undue experimentation.
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Conclusion


Claims 76, 109, 112-125, and 127 are rejected.
None of the claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

Sequence alignment between the AvPAL of SEQ ID NO:11 of the instant application and the AvPAL of Vellard.

US-11-807-227-11
; Sequence 11, Application US/11807227
; Publication No. US20080008695A1
; GENERAL INFORMATION:
;  APPLICANT: BioMarin Pharmaceutical Inc.
;  APPLICANT:  Vellard, Michel C
;  APPLICANT:  Fitzpatrick, Paul A
;  APPLICANT:  Kakkis, Emil D
;  APPLICANT:  Wendt, Dan
;  TITLE OF INVENTION: Compositions of prokaryotic phenylalanine ammonia-lyase and
;  TITLE OF INVENTION:  methods of using compositions thereof
;  FILE REFERENCE: 0165 US08
;  CURRENT APPLICATION NUMBER: US/11/807,227
;  CURRENT FILING DATE:  2007-06-27
;  PRIOR APPLICATION NUMBER: US 11/451,999
;  PRIOR FILING DATE: 2006-06-12
;  PRIOR APPLICATION NUMBER: US 11/230,374
;  PRIOR FILING DATE: 2005-09-19
;  PRIOR APPLICATION NUMBER: US 60/610,770
;  PRIOR FILING DATE: 2004-09-17
;  PRIOR APPLICATION NUMBER: US 60/651,950
;  PRIOR FILING DATE: 2005-02-09
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 11
;   LENGTH: 567
;   TYPE: PRT
;   ORGANISM: Artificial
;   FEATURE: 
;   OTHER INFORMATION: Cysteine to serine substitutions at positions 565 and 503 in
;   OTHER INFORMATION: Anabaena variabilis PAL
US-11-807-227-11

  Query Match             100.0%;  Score 2903;  DB 6;  Length 567;
  Best Local Similarity   100.0%;  
  Matches  567;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120

Qy        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300

Qy        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARASLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARASLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPSLH 567
              |||||||||||||||||||||||||||
Db        541 HIARISADIAAGGVIVQAVQDILPSLH 567
Sequence alignment between the AvPAL of SEQ ID NO:11 of the instant application and the AvPAL of Kakkis.

US-12-107-736-11
; Sequence 11, Application US/12107736
; Publication No. US20090047265A1
; GENERAL INFORMATION
;  APPLICANT: Vellard, Michel C
;  APPLICANT:Fitzpatrick, Paul A
;  APPLICANT:Kakkis, Emil D
;  APPLICANT:Wendt, Daniel J.
;  APPLICANT:Muthalif, Mubarack
;  TITLE OF INVENTION: Compositions of prokaryotic phenylalanine ammonia-lyase and
;  TITLE OF INVENTION:methods of using compositions thereof
;  FILE REFERENCE: 011808-0014-999
;  CURRENT APPLICATION NUMBER: US/12/107,736
;  CURRENT FILING DATE: 2008-04-22
;  PRIOR APPLICATION NUMBER: US 61/066,125
;  PRIOR FILING DATE: 2007-08-17
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 11
;  LENGTH: 567
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Cysteine to serine substitutions at positions 565 and 503 in
;  OTHER INFORMATION:Anabaena variabilis PAL
US-12-107-736-11

  Query Match             100.0%;  Score 2903;  DB 8;  Length 567;
  Best Local Similarity   100.0%;  
  Matches  567;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120

Qy        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300

Qy        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360

Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARASLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARASLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPSLH 567
              |||||||||||||||||||||||||||
Db        541 HIARISADIAAGGVIVQAVQDILPSLH 567